
	

115 HR 68 : Tiffany Joslyn Juvenile Accountability Block Grant Program Reauthorization Act of 2017
U.S. House of Representatives
2018-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 68
		IN THE SENATE OF THE UNITED STATES
		October 1 (legislative day, September 28), 2018Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to reauthorize the Juvenile
			 Accountability Block Grant program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Tiffany Joslyn Juvenile Accountability Block Grant Program Reauthorization Act of 2017. 2.Reauthorization of Juvenile Accountability Block Grant ProgramPart R of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee et seq.) is amended—
 (1)in section 1801(b)— (A)in paragraph (1), by striking graduated sanctions and inserting graduated sanctions and incentives;
 (B)in paragraph (3), by striking hiring juvenile court judges, probation officers, and court-appointed defenders and special advocates, and;
 (C)by striking paragraphs (4) and (7), and redesignating paragraphs (5) through (17) as paragraphs (4) through (15), respectively; and
 (D)in paragraph (11), as so redesignated, by striking research-based bullying, cyberbullying, and gang prevention programs and inserting interventions such as researched-based anti-bullying, anti-cyberbullying, and gang prevention programs, as well as mental health services and trauma-informed practices;
 (2)in section 1802— (A)in subsection (d)(3), by inserting after individualized sanctions the following: , incentives,;
 (B)in subsection (e)(1)(B), by striking graduated sanctions and inserting graduated sanctions and incentives; and (C)in subsection (f)—
 (i)in paragraph (2)— (I)by inserting after A sanction may include the following: a range of court-approved interventions, such as; and
 (II)by inserting after a fine, the following: a restorative justice program,; and (ii)by inserting after paragraph (2) the following:
						
 (3)IncentivesThe term incentives means individualized, goal-oriented, and graduated responses to a juvenile offender’s compliance with court orders and case disposition terms designed to reinforce or modify the skills and behaviors of the juvenile offender. An incentive may include a certificate of achievement, a letter of recommendation, a family or program activity, a meeting or special outing with a community leader, a reduction in community service hours, a reduced curfew or home restriction, a decrease in required court appearances, or a decrease in the term of court-ordered supervision.; 
 (3)in section 1810(a), by striking $350,000,000 for each of fiscal years 2006 through 2009 and inserting $30,000,000 for fiscal year 2020; and (4)by adding at the end the following:
				
					1811.Grant accountability
 (a)Definition of applicable committeesIn this section, the term applicable committees means— (1)the Committee on the Judiciary of the Senate; and
 (2)the Committee on the Judiciary of the House of Representatives. (b)AccountabilityAll grants awarded by the Attorney General under this part shall be subject to the following accountability provisions:
							(1)Audit requirement
 (A)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months after the date on which the final audit report is issued.
 (B)AuditBeginning in the first fiscal year beginning after the date of enactment of this section, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants awarded by the Attorney General under this part to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.
 (C)Mandatory exclusionA recipient of grant funds under this part that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this part during the first 2 fiscal years beginning after the end of the 12-month period described in subparagraph (A).
 (D)PriorityIn awarding grants under this part, the Attorney General shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this part.
 (E)ReimbursementIf an entity is awarded grant funds under this part during the 2-fiscal-year period during which the entity is barred from receiving grants under subparagraph (C), the Attorney General shall—
 (i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.
 (2)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this section, the Attorney General shall submit to the applicable committees an annual certification—
 (A)indicating whether— (i)all audits issued by the Inspector General of the Department of Justice under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;
 (ii)all mandatory exclusions required under paragraph (1)(C) have been issued; and (iii)all reimbursements required under paragraph (1)(E) have been made; and
 (B)that includes a list of any grant recipients excluded under paragraph (1) from the previous year. (c)Preventing duplicative grants (1)In generalBefore the Attorney General awards a grant to an applicant under this part, the Attorney General shall compare potential grant awards with other grants awarded under this part by the Attorney General to determine if duplicate grant awards are awarded for the same purpose.
 (2)ReportIf the Attorney General awards duplicate grants under this part to the same applicant for the same purpose, the Attorney General shall submit to the applicable committees a report that includes—
 (A)a list of all duplicate grants awarded under this part, including the total dollar amount of any duplicate grants awarded; and
 (B)the reason the Attorney General awarded the duplicate grants.. 3.Sense of CongressIt is the sense of the Congress that the use of best practices is encouraged for all activities for which grants under part R of title I of the Omnibus Crime Control and Safe Streets Act of 1968 may be used.
 4.Emergency Federal Law Enforcement AssistanceSection 609Y(a) of the Justice Assistance Act of 1984 (34 U.S.C. 50112(a)) is amended by striking September 30, 2021 and inserting September 30, 2023.  Passed the House of Representatives September 28, 2018.Karen L. Haas,Clerk. 